Appeal (1) from an order of the Supreme Court at Special Term, entered March 31, 1964 in New York County, which dismissed an article 78 (CPLR) proceeding brought by a landlord and upheld an order of the City Rent and Rehabilitation Administrator denying landlord’s application to eliminate from its maximum rents the service of unlimited electric current to tenants, and (2) from the judgment entered thereon.
Memorandum by the Court. Order and judgment dismissing the petition and affirming the determination of the respondent denying petitioner’s application to discontinue supplying electricity to its tenants as part of the monthly rent affirmed on the law and on the facts, with $50 costs to respondent. In 1952 the petitioner applied for a rent increase to include unmetered electric current as an essential service included in tenants’ maximum rents which application was granted. The basis for granting petitioner’s application in 1952 was in consideration of petitioner’s treating electric current as an essential service included in the maximum rent and converting it from a varying to a fixed amount. On the present application the petitioner states its reason for the requested change as “ convenience only ” and it has not submitted any evidence to form a basis for making 'the requested change. On the facts presented to the respondent on this application the denial of the request was proper and not arbitrary or unreasonable. (Matter of Meyfam Management v. Weaver, 15 Misc 2d 687.)